Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 1 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 2 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 3 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 4 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 5 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 6 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 7 of 8
Case 1:18-cv-01456-TFH Document 30 Filed 01/19/21 Page 8 of 8




   January 19, 2021
